             Case 2:20-cv-02409 Document 1 Filed 08/19/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
v.                                            )       Case No. 20-2409
                                              )
HONEYWELL INTERNATIONAL, INC                  )
and KAZ USA, INC.,                            )
                                              )
                       Defendants.            )


                                          COMPLAINT
       COMES NOW Plaintiff, United States of America (“Plaintiff”), by and through Stephen

R. McAllister, United States Attorney for the District of Kansas, and Christopher Allman,

Wendy A. Lynn and K. Tyson Shaw, Assistant United States Attorneys, and for its causes of

action against Defendants Honeywell International, Inc. (Honeywell) and Kaz USA, Inc. (Kaz)

(“Defendants”), states and alleges as follows:

                           PARTIES, JURISDICTION, AND VENUE

1.     Plaintiff is the United States of America.

2.     Upon information and belief, Defendant Honeywell is a Delaware corporation with its

headquarters at 700 S Mint St., Charlotte, North Carolina 28202.

3.     Upon information and belief, Defendant Kaz is a Massachusetts corporation with its

headquarters at 400 Donald Lynch Blvd., Marlborough, MA 01752-4733.

4.     At all times described herein and upon information and belief, Defendants conducted

business in the State of Kansas by way of selling a variety of products, including air purifiers

described herein, to the United States and the general public in Kansas.
             Case 2:20-cv-02409 Document 1 Filed 08/19/20 Page 2 of 8




5.     This cause of action arose in Leavenworth County, Kansas and is a civil action

commenced by the United States. Thus, the United States District Court for the District of

Kansas has original jurisdiction in this action pursuant to 28 U.S.C. § 1345 and venue is proper

pursuant to 28 U.S.C. § 1391.

                                             FACTS

6.     The Department of Veterans Affairs (VA) operates a Consolidated Mail Outpatient

Pharmacy (“CMOP”) in Leavenworth, Kansas at 5000 S. 13th St. (“the Property”).

7.     The CMOP provides medication and pharmaceutical supplies to veterans through an

automated process that dispenses, sorts, packages, and mails tens of thousands of orders each

work day.

8.     In March 2013, Plaintiff, through the VA, purchased a Honeywell air purifier, model

number 50250 (the “Air Purifier”).

9.     The prong of the Air Purifier’s electric connector displays the numbers 35612. Upon

information and belief, this represents that the Air Purifier was manufactured on December 21,

2012, by Defendant Kaz.

10.    Sometime after purchase, the VA began to use the Air Purifier at the Property.

11.    At all times relevant hereto, the Air Purifier was used in the ordinary and foreseeable

manner for which the Air Purifier was intended to be used.

12.    The Air Purifier was operated 24 hours a day, 7 days a week, per manual instructions.

13.    The Air Purifier also received routine maintenance and cleaning, per manual instructions.

14.    The Air Purifier was designed, manufactured, inspected, tested, and/or distributed by

Defendants. Upon information and belief, Defendant Kaz owns a license to produce air

purifiers, including the subject Air Purifier, under Defendant Honeywell’s name.
                Case 2:20-cv-02409 Document 1 Filed 08/19/20 Page 3 of 8




15.     On or about August 20, 2017, the Air Purifier failed and ignited in fire at the Property.

16.     The fire was caught on VA security surveillance. The video clearly shows the origin of

the fire was the Air Purifier.

17.     The fire caused extensive damage to the Property and a temporary shutdown of VA

CMOP operations. All damages incurred by the United States were caused directly and

proximately by Defendants’ conduct.

18.     Subsequent analysis and investigation revealed that the design and/or manufacture of the

Air Purifier created an unreasonably dangerous condition where the Air Purifier could

malfunction and ignite when put to ordinary and foreseeable use.

19.     Plaintiff neither altered nor modified the Air Purifier.

20.     The Air Purifier was less than five years old, and the useful safe life of the Air Purifier

had not expired at the time it malfunctioned and caused the fire.

                        COUNT 1 – STRICT PRODUCTS LIABILITY

21.     Plaintiff incorporates by reference all the above paragraphs as if fully restated herein.

22.     Defendants are in the business of designing, manufacturing, and/or distributing air

purifiers, and did in fact design, manufacture, and distribute the Air Purifier that is the subject of

this lawsuit.

23.     The Air Purifier was in a defective and unreasonably dangerous condition when

Defendants placed it into the stream of commerce for use.

24.     The Air Purifier was delivered and placed at the Property without substantial change in

the condition in which it was designed, manufactured, and distributed.

25.     At all times relevant, the Air Purifier was being used in the normal course of operation

and for the purpose in which it was intended.
             Case 2:20-cv-02409 Document 1 Filed 08/19/20 Page 4 of 8




26.    However, during normal operations, the Air Purifier failed and ignited in fire.

27.    As the designer, manufacturer, and distributor of the Air Purifier, Defendants had a duty

to all those who could foreseeably be injured by its product to not sell any air purifiers that could

cause damage through no fault of the user.

28.    Defendants fell short of this duty in many ways, including, but not limited to:

           a. The Air Purifier was defectively designed for many reasons, including the fact it

               failed and ignited on fire instead of simply failing to operate.

           b. The Air Purifier was improperly manufactured such that the Air Purifier deviated

               from the design specifications and performance standards for otherwise identical

               air purifiers in the array.

           c. Defendants did not adequately warn its customers, including the United States,

               through the VA, that the Air Purifier was defective and unreasonably dangerous

               when put to a reasonably anticipated use.

           d. The Product’s defective and unreasonably dangerous condition was known, or

               should have been known, to Defendants; however, Defendants failed to test

               and/or correct the defective Product to prevent it from catching fire.

           e. The Product was otherwise defective and unreasonably dangerous when put to a

               reasonably anticipated use.

29.    As a direct and proximate result of the defective Air Purifier, Plaintiff incurred damages

in excess of One Million Dollars ($1,000,000).

                                   COUNT II - NEGLIGENCE

30.    Plaintiff incorporates by reference all the above paragraphs as if fully restated herein.
               Case 2:20-cv-02409 Document 1 Filed 08/19/20 Page 5 of 8




31.    Defendants are in the business of designing, manufacturing, distributing, selling,

marketing and/or selling air purifiers. In so doing, Defendants owed a duty of reasonable care to

customers like the United States.

32.    Defendants negligently violated this duty in many ways, including but not limited to the

following:

       a. Designing the Air Purifier in such a way that made it defective and unreasonably

             dangerous when put to a reasonably anticipated use.

       b. Manufacturing the Air Purifier in such a way that left it defective and unreasonably

             dangerous when put to a reasonably anticipated use.

       c. Failing to adequately inspect and test the Air Purifier to determine that it was safe and

             not defective and unreasonably dangerous for use.

       d. Failing to adequately warn customers against the fact the Air Purifier was defective

             and unreasonably dangerous when put to a reasonably anticipated use.

       e. Otherwise violating its duty of reasonable care.

33.    As a direct and proximate result of this negligence, Plaintiff has incurred damages in

excess of One Million Dollars ($1,000,000).

         COUNT III – RES IPSA LOQUITOR (in the alternative to Counts I and II)

34.    Plaintiff incorporates by reference all the above paragraphs as fully restated herein and

pleads in the alternative to Counts I and II, where applicable.

35.    Defendants were in total and exclusive control of the Air Purifier at the time it left its

possession during the transaction that ultimately found the United States purchasing it.

36.    The above-described defect and resulting fire damage(s) are of such kind or nature that

do not spontaneously occur in the absence of someone’s negligence.
               Case 2:20-cv-02409 Document 1 Filed 08/19/20 Page 6 of 8




37.     Plaintiff did nothing to cause or contribute to cause the Air Purifier’s malfunction and

fire.

38.     As a direct and proximate result, Plaintiff has incurred damages in excess of One Million

Dollars ($1,000,000).

        COUNT IV – BREACH OF EXPRESS AND/OR IMPLIED WARRANTIES

39.     Plaintiff incorporates by reference all the above paragraphs as if fully restated herein.

40.     In addition to designing, manufacturing, and/or distributing air purifiers, Defendants also

were in the business of selling, marketing and or advertising their products to customers,

including the Air Purifier at issue.

41.     In so selling, marketing and/or advertising these products, Defendants made various

express and/or implied warranties about the performance of the products, including the Air

Purifier at issue.

42.     Defendants violated these warranties in many ways, including but not limited to the

following:

        a. Designing the Air Purifier in such a way that made it defective and unreasonably

             dangerous when put to a reasonably anticipated use.

        b. Manufacturing the Air Purifier in such a way that left it defective and unreasonably

             dangerous when put to a reasonably anticipated use.

        c. Failing to adequately inspect and test the Air Purifier to determine that it was safe and

             not defective and unreasonably dangerous for use.

        d. Failing to adequately warn customers against the fact that Air Purifier was defective

             and unreasonably dangerous when put to a reasonably anticipated use.

        e. Otherwise violating its express and/or implied warranties.
              Case 2:20-cv-02409 Document 1 Filed 08/19/20 Page 7 of 8




43.    As a direct and proximate result of these breaches of warranties, Plaintiff incurred

damages in excess of One Million Dollars ($1,000,000).

WHEREFORE, Plaintiff respectfully requests judgment against Defendants for compensatory

damages in excess of One Million Dollars ($1,000,000), pre-judgment interest, post-judgment

interest, costs, reasonable attorney’s fees, and all other relief considered by this Court to be

reasonable and appropriate under Kansas Law.

                                 DEMAND FOR JURY TRIAL

       Comes Now the Plaintiff, United States of America, and hereby requests a trial by jury on

all issues raised herein to be held in Kansas City, Kansas.


                                               Respectfully submitted,

                                               STEPHEN R. MCALLISTER
                                               United States Attorney

                                               s/ Christopher Allman
                                               CHRISTOPHER ALLMAN
                                               Assistant United States Attorney
                                               Ks. S. Ct. No. 14225
                                               500 State Avenue, Suite 360
                                               Kansas City, Kansas 66101
                                               PH: 913.551.6730 FX: 913.551.6541
                                               Email: chris.allman@usdoj.gov

                                               s/ Wendy A. Lynn
                                               Wendy A. Lynn
                                               Assistant United States Attorney
                                               500 State Avenue, Suite 360
                                               Kansas City, Kansas 66101
                                               Ks. S. Ct. No. 23594
                                               (913) 551-6737 (telephone)
                                               (913) 551-6541(facsimile)
Case 2:20-cv-02409 Document 1 Filed 08/19/20 Page 8 of 8




                         E-mail: Wendy.Lynn@usdoj.gov

                         s/ K. Tyson Shaw
                         K. TYSON SHAW
                         Assistant United States Attorney
                         500 State Avenue, Suite 360
                         Kansas City, Kansas 66101
                         Pennsylvania Bar No. 314323
                         PH: (913) 551-6730
                         FX: (913) 551-6541
                         Email: Tyson.Shaw@usdoj.gov

                         ATTORNEYS FOR PLAINTIFF
